Case 1:20-cv-00206-JAO-KJM Document 16 Filed 05/29/20 Page 1 of 4          PageID #: 63




                     IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

  CHRIS GRINDLING,                            CIVIL NO. 20-00206 JAO-KJM

        Plaintiff,                           ORDER DISMISSING ACTION

        vs.

  DEREK KAAUKAI,

        Defendant.


                         ORDER DISMISSING ACTION

       Pro se Plaintiff Chris Grindling (“Plaintiff”) commenced this action on May

 4, 2020. He buried a request to proceed in forma pauperis within his Complaint.

 Because it did not address all questions in the court’s form Application to Proceed

 Without Prepayment of Fees, the Court ordered Plaintiff to complete and submit

 the form application, which is available on the court’s website, by May 21, 2020.

 ECF No. 6. The Court cautioned Plaintiff that his failure to submit the application

 or pay the filing fee by May 21, 2020 would result in the dismissal of this action.

 Id.

       On May 14, 2020, Plaintiff submitted a request for court forms, including

 the application. ECF No. 7. The clerk’s office mailed the requested forms to

 Plaintiff the same day. See id.
Case 1:20-cv-00206-JAO-KJM Document 16 Filed 05/29/20 Page 2 of 4             PageID #: 64




           On May 18, 2020, Plaintiff filed a document titled “IFP.” ECF No. 8. He

 requested leave to proceed in forma pauperis, but he handwrote the request instead

 of completing the form application, as ordered by the Court. Plaintiff also filed a

 Motion for Summary Judgment and Motion for Temporary Restraining Order

 Injunction. ECF No. 9. The Court denied the IFP request because it violated the

 Court’s prior order requiring Plaintiff to complete and submit the form application.

 ECF No. 10. The Court reasoned that Plaintiff lacked any justification for

 submitting his handwritten request in lieu of a completed form because he

 requested and was sent the applicable form. See id. Significantly, the Court

 reiterated that the May 21, 2020 deadline to submit a form application remained in

 effect.

           To date, Plaintiff has not submitted a completed application nor paid the

 filing fee. Courts do not take failures to comply with Court orders lightly. Federal

 Rule of Civil Procedure (“FRCP”) 41(b) authorizes the Court to sua sponte dismiss

 an action for failure “to prosecute or to comply with [the federal] rules or a court

 order.” Fed. R. Civ. P. 41(b); Hells Canyon Pres. Council v. U.S. Forest Serv.,

 403 F.3d 683, 689 (9th Cir. 2005). Unless the Court in its order for dismissal

 otherwise specifies, a dismissal under this rule operates as an adjudication upon the

 merits. See Fed. R. Civ. P. 41(b).




                                              2
Case 1:20-cv-00206-JAO-KJM Document 16 Filed 05/29/20 Page 3 of 4             PageID #: 65




        To determine whether dismissal is appropriate, the Court must consider five

 factors: “(1) the public’s interest in expeditious resolution of litigation; (2) the

 court’s need to manage its docket; (3) the risk of prejudice to defendants/

 respondents; (4) the availability of less drastic alternatives; and (5) the public

 policy favoring disposition of cases on their merits.” Pagtalunan v. Galaza, 291

 F.3d 639, 642 (9th Cir. 2002) (citing Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61

 (9th Cir. 1992)). Although the Court recognizes that Plaintiff is proceeding pro se,

 he is not exempt from complying with all applicable rules. Local Rule 81.1(a)

 (“Pro se litigants shall abide by all local, federal, and other applicable rules and/or

 statutes.”).

        In view of Plaintiff’s failure to timely file a request to proceed in forma

 pauperis on the court’s form application or pay the applicable filing fee, in

 violation of two orders, the Court finds that the Pagtalunan factors support

 dismissal of this action. The public’s interest in expeditious resolution of this

 litigation strongly favors dismissal, see Pagtalunan, 291 F.3d at 642 (quoting

 Yourish v. Cal. Amplifier, 191 F.3d 983, 990 (9th Cir. 1999)) (“The public’s

 interest in expeditious resolution of litigation always favors dismissal.” (quotations

 omitted)), as does the Court’s need to manage its docket. See id. (citing Ferdik,

 963 F.2d at 1261). Moreover, there is no risk of prejudice to Defendant Derek

 Kaaukai, as his counsel only recently appeared on May 26, 2020. Finally, there are


                                            3
Case 1:20-cv-00206-JAO-KJM Document 16 Filed 05/29/20 Page 4 of 4          PageID #: 66




 no less drastic alternatives available at this time. The case cannot proceed without

 authorization to proceed in forma pauperis or payment of the filing fee. The Court

 provided Plaintiff with two weeks—more than ample time—to comply, and even

 delayed issuing this Order. Plaintiff was clearly able to file documents, having

 presented multiple submissions during the relevant window of time, yet he failed to

 meet the single deadline imposed upon him.

       The Court concedes that the public policy favoring disposition of cases on

 their merits weighs against dismissal. However, considering the totality of the

 circumstances and because all of the preceding factors favor dismissal, this factor

 is outweighed.

                                   CONCLUSION

       In accordance with the foregoing, this action is HEREBY DISMISSED.

       IT IS SO ORDERED.

       DATED:       Honolulu, Hawai‘i, May 29, 2020.




 CV 20-00206 JAO-KJM; Grindling v. Kaaukai.; ORDER DISMISSING ACTION



                                           4
